Exhibit 11
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                                      )
NORTHSTAR AVIATION L.L.C., et al.,                    )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       C.A. No. 1:18cv191-TSE-JFA
                                                      )
ALDEN BURT ALBERTO,                                   )
  a/k/a Reno Alberto,                                 )
                                                      )
                       Defendant.                     )
                                                      )

               PLAINTIFF NORTHSTAR AVIATION USA LLC’S
                 FOURTH SUPPLEMENTAL RESPONSES TO
        DEFENDANT ALDEN BURT ALBERTO’S FIRST INTERROGATORIES

       Plaintiff NorthStar Aviation USA LLC (“NorthStar USA”), by counsel, hereby states the

following Fourth supplemental responses to Defendant Alden Burt Alberto’s First Interrogatories,

as provided under Rules 26 and 33 of the Federal Rules of Civil Procedure and Rule 26 of the

Local Civil Rules of the U.S. District Court for the Eastern District of Virginia.

                   OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         A.    NorthStar USA objects to Definition E (“NorthStar USA,” “you” or “your”), as

 used in Interrogatories 2-5, 7-9, and 11-19, to the extent it causes ambiguity and requests

 information in the possession of a “former” parent, subsidiary, department, division, subdivision,

 branch, affiliate, or other related company, or a “former” officer, director, agent, employee,

 consultant or representative thereof, as such information is outside of NorthStar USA’s control.

 NorthStar USA also objects to Definition E to the extent it requests information from NorthStar

 USA’s attorneys that is protected by a lawful privilege. NorthStar USA objects to Definition E

 as vague, ambiguous and overly broad to the extent it includes the undefined term, “other related
       transfer of $5,000,000 from NorthStar UAE to NorthStar USA; and (2) the purpose
       of the aforementioned $5,000,000, namely, that it was designated for use for
       NorthStar’s pending contracts with Iraq and Afghanistan.

   •   Reema Elhindi
       (to be contacted through plaintiffs’ counsel)

       Subjects on which the witness may have knowledge or discoverable information:
       Reema Elhindi may have knowledge and/or discoverable information relating to:
       (1) NorthStar UAE’s Bank Payment Voucher dated September 17, 2017, regarding
       the transfer of $5,000,000 from NorthStar UAE to NorthStar USA; and (2) the
       purpose of the aforementioned $5,000,000, namely, that it was designated for use
       for NorthStar’s pending contracts with Iraq and Afghanistan.

   •   Jamil Bahremi
       Afghan Public Protection Force
       Shahr Ara Road
       Kabul, Afghanistan

       Subjects on which the witness may have knowledge or discoverable information:
       Mr. Bahremi may have knowledge and/or discoverable information relating to: (1)
       his communications with Mr. Alberto regarding potential contracts between
       NorthStar and the Afghanistan military and/or government; and (2) the details,
       negotiations, and circumstances of potential contracts between NorthStar and the
       Afghanistan military and/or government.

       2.     Describe in detail the formation and governance structure of NorthStar USA,

including identification of all current NorthStar USA subsidiaries, affiliated companies, owners,

members, shareholders, directors, managers, and corporate executives, as well as explaining the

relationship between NorthStar USA and NorthStar UAE and identifying any applicable operating

agreement or similar agreement between the two entities.

       OBJECTION(S): NorthStar further objects to the multi-part character of this
       Interrogatory, which comprises at least three interrogatories in the guise of one.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar Aviation USA LLC (“NorthStar USA”) was incorporated in the State of
       Delaware by the filing of a certification of formation on May 31, 2012. See
       NSA000133-134. NorthStar USA’s principal place of business is located in
       Melbourne, Florida, but was previously located in Tysons, Virginia during the

                                               13
times relevant to the claims at issue. NorthStar Aviation L.L.C. (“NorthStar UAE”)
formed NorthStar USA as its subsidiary to comply with United States Department
of State Directorate of Defense Trade Control (DDTC) regulations regarding the
performance of defense services by United States citizens for foreign entities.
NorthStar USA’s sole member is NorthStar UAE, a limited liability company
organized and existing under the laws of the United Arab Emirates.

NorthStar USA is governed by a Limited Liability Company Agreement dated June
6, 2012 (“2012 LLC Agreement”), which was adopted by its sole member,
NorthStar UAE. See NSA000128-132. Pursuant to the 2012 LLC Agreement, the
management and control of NorthStar USA were vested entirely in its sole member,
NorthStar UAE. The 2012 LLC Agreement appointed Defendant Alberto as its
Chief Executive Officer. The officers of NorthStar USA, including Defendant
Alberto as CEO, have no power to act unless approved by the sole Member,
NorthStar UAE, and its board of directors.

Defendant Alberto drafted an Amended and Restated Limited Liability Company
Agreement for NorthStar USA on June 9, 2016 (“2016 Restatement”), without the
approval of NorthStar USA’s Board of Directors. See Exhibit E to the Amended
Complaint; NSA000121-127. In the 2016 Restatement, Defendant Alberto named
himself as the Manager of NorthStar USA. The 2016 Restatement is signed solely
by Defendant Alberto, allegedly as Managing Director of NorthStar UAE and as
Manager of NorthStar USA. One of the key changes Defendant Alberto made to
the 2012 LLC Agreement in the 2016 Restatement was to change NorthStar USA
from a member-managed LLC (i.e., managed by NorthStar UAE), to a manager-
managed LLC. The 2016 Restatement also purports to give additional powers of
the Manager. This was an improper and unauthorized attempt by Defendant Alberto
to furtively increase his powers within NorthStar USA.

NorthStar USA does not have any subsidiaries or shareholders. There is currently
no Chief Executive Officer of NorthStar USA. Lyle Becka is currently the highest-
ranking officer as the Vice President of Operations for NorthStar USA.

SUPPLEMENTAL RESPONSE: Lyle Becka, as the Vice President of Operations,
is the sole representatives and authorized agent of NorthStar USA, under the control
of the Members of NorthStar USA. Lyle Becka is also the Manager of NorthStar
USA.

The following are the operational managers and directors of NorthStar USA. These
individuals have no official decision-making capacity and are not authorized to
represent NorthStar USA, beyond making day-to-day decisions permitted
regarding the duties imposed upon them via their job descriptions. Nrasib Ali is
director of finance; Kate Beckley is manager of Human Resources; Adam Gunn is
director of Technical Services; Stefan Orlygsson is manager of Customer Support;
Thomas Graziano is Quality manager. Virginia Roberts is Logistics manager for
NorthStar USA alone.

                                        14
       corresponded with the client regarding NorthStar’s performance under the
       Contract. In addition, Dr bin Saif secured the funding for the formation of NorthStar
       UAE. Several of NorthStar’s employees had worked for a previous company called
       Reflex Responses Management Consultancy, L.L.C. (“R2”). R2 was a limited
       liability company incorporated and subsisting in Abu Dhabi, UAE, that had funding
       provided by the UAE government. After a decision was made to liquidate R2, the
       remaining funds in the R2 accounts were authorized to be transferred to NorthStar
       by the UAE government after consultation with Dr bin Saif. The amount transferred
       was approximately $32,000,000.

       SUPPLEMENTAL RESPONSE: Dr. bin Saif, as the sole member of Rotana Jet,
       also authorized Rotana Jet to lease its hangar to NorthStar for its use.


       7.      State in detail how much money, if any, Dr. Ahmed contributed in forming

NorthStar USA, including the dates and amounts of each payment, the specific purpose for each

payment, if any, and identify any financial statements reflecting such payments.

       OBJECTION(S): NorthStar further objects that this Interrogatory is neither
       relevant nor proportional to the needs of the case, as it does not relate to any claim
       or defense in the lawsuit. For this reason, too, the Interrogatory is overly broad and
       not reasonably calculated to lead to the discovery of admissible evidence.
       Additionally, NorthStar objects to the multi-part character of this Interrogatory,
       which states at least at least three interrogatories in the guise of one. Furthermore,
       the interrogatory’s request for NorthStar to “identify any financial statements” is in
       the nature of a request for production of documents and is therefore improper as an
       interrogatory.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response.

       NorthStar USA was formed with limited capital from NorthStar UAE. NorthStar
       USA held very little funds and instead received ongoing funding from NorthStar
       UAE. Dr. bin Saif did not personally contribute capital to form NorthStar USA.


       8.      State in detail and non-conclusory language the basis for your assertion that the

bonuses paid to Mr. Alberto were excessive relative to the finances of the company, including the

basis for your claim that Mr. Alberto was not entitled to them as alleged in Paragraph 48 of your

Complaint and what amount of bonus to Mr. Alberto would not have been excessive in your view.


                                                22
OBJECTION(S): NorthStar further objects that the Interrogatory improperly
purports to instruct NorthStar on how it may respond to the Interrogatory.
NorthStar also objects to the multi-part character of the interrogatory, which states
at least two interrogatories in the guise of one.

RESPONSE: Without waiving its objections, Plaintiff states the following for its
response

Defendant Alberto paid to himself $19,307,399 in bonuses over less than five (5)
years. Defendant Alberto’s salary, with allowances, already exceeded $1,000,000
per year. Defendant Alberto never sought approval from the Board of Directors for
these bonuses and concealed them in the reports presented to the Board of
Directors. For example, Defendant Alberto reported to Dr. bin Saif that the bonus
payments made company-wide in November 2016 totaled $3,678,970, concealing
the fact that he had distributed almost 75% of that amount to just three individuals:
Defendant Alberto, Terry Key and Hillary Holcombe. Defendant Alberto’s total
compensation for 2016 accounted for approximately 66% of NorthStar USA’s total
income.

NorthStar USA did not make sufficient profits to justify that level of bonuses. For
example, NorthStar USA’s 2016 tax returns reflect a total income of just under
$7,000,000, but a loss of $203,760.00, which resulted from the remarkably high
compensation to Defendant Alberto (almost $5,000,000 in 2016) and other select
employees. Defendant Alberto admitted that NorthStar was facing grave financial
trouble in a December 31, 2016 letter in which he indicated that NorthStar UAE’s
accumulated losses exceeded one-half of its share capital. Hani Farag often heard
Defendant Alberto claim that NorthStar was in financial decline, even on occasions
when NorthStar had just received large payments from the UAE Armed Forces. Dr.
bin Saif ordered Defendant Alberto to decrease expenses, and instead, Defendant
Alberto made significant bonus payments to himself.

Even if NorthStar could have afforded such bonuses, Defendant Alberto did not
earn these bonuses. Defendant Alberto was not involved in the day to day business
of NorthStar USA. Apart from Terry Key and Ali Nsarib, most NorthStar
employees rarely interacted with or received guidance from Defendant Alberto.

Defendant Alberto did not have extensive experience in NorthStar’s line of
business. NorthStar had one main contract, referred to in the Amended Complaint
as the UAE Contract, and one customer, the Joint Aviation Commission (“JAC”)
with the UAE Armed Forces. Defendant Alberto rarely made himself available to
meet with NorthStar’s sole customer at any level to provide support. For example,
the senior leadership from JAC specifically requested a meeting with Defendant
Alberto in the UAE. Defendant Alberto delayed several months to attend the
meeting, which reduced his credibility and good standing with the customer. When
the meeting finally occurred, Defendant Alberto mischaracterized the customer’s


                                         23
       concerns, which resulted in a further erosion of the relationship between NorthStar
       and their only customer.

       Furthermore, Defendant Alberto failed to secure any additional significant
       contracts for NorthStar during his time as CEO. Defendant Alberto directed
       NorthStar to invest hundreds of thousands of dollars in advertising displays at
       conventions. However, he rarely appeared at these conventions and, even with
       prodding, never directed any follow-up with potential customers to capitalize on
       these investments to secure additional contracts.

       SUPPLEMENTAL RESPONSE: A reasonable bonus for Alberto would have been
       an amount, within budget, approved by the sole member of NorthStar USA,
       namely, NorthStar UAE and its Board of Directors. The amounts taken by Alberto
       as bonuses were unreasonable and, egregiously, were never submitted to NorthStar
       UAE’s Board of Directors for approval. Particularly during 2017, when the
       Chairman of the Board of Directors of NorthStar UAE informed Alberto that he
       needed to take steps to ameliorate the poor financial condition of the company,
       Alberto should not have taken any of the bonuses he took in 2017, in order to
       preserve jobs and the financial health of the company. NorthStar’s expert has
       submitted his report assessing the bonuses Alberto took.

       SECOND SUPPLEMENTAL RESPONSE: In NorthStar’s view, any and all
       amounts taken by Mr. Alberto that were designated as bonuses were improper and
       excessive.

       THIRD SUPPLEMENTAL RESPONSE: For the reasons previously set forth in
       response to this Interrogatory, any amount of bonus to Mr. Alberto from NorthStar
       USA would have been excessive during the years relevant to the Complaint.

       9.      Did the Power of Attorney give Mr. Alberto the authority to amend NorthStar

USA’s Limited Liability Company Agreement, and, if not, state all facts and identify all documents

to support your contention.

       OBJECTION(S): NorthStar further objects that the Interrogatory improperly
       purports to instruct NorthStar on how it may respond to the Interrogatory.
       Furthermore, the Interrogatory seeks a legal conclusion rather than a factual answer
       and is improper on that basis, as well. Additionally, the interrogatory’s request for
       NorthStar to “identify all documents” is in the nature of a request for production of
       documents and is therefore improper as an interrogatory.

       RESPONSE: Without waiving its objections, Plaintiff states the following for its
       response



                                                24
                                        Respectfully Submitted,

                                        NORTHSTAR AVIATION USA LLC,

                                        By: DUNLAP BENNETT & LUDWIG PLLC


                                           /s/ Sarah C. Aviles
                                        Of Counsel


Thomas M. Dunlap (VSB No. 44016)            Kevin T. Streit (VSB No. 45024)
Ellis L. Bennett (VSB No. 71685)            DUNLAP BENNETT & LUDWIG PLLC
Ben S. Barlow (VSB No. 67933)               8003 Franklin Farms Drive, Suite 220
Eric L. Olavson (VSB No. 87872)             Richmond, Virginia 23229
Mary E. Witzel (VSB No. 88117)              (804) 823-7776
DUNLAP BENNETT & LUDWIG PLLC                (804) 977-2680 (facsimile)
211 Church Street SE                        kstreit@dbllawyers.com
Leesburg, Virginia 20175
(703) 777-7319                              Sarah C. Aviles (VSB No. 86031)
(703) 777-3656 (facsimile)                  DUNLAP BENNETT & LUDWIG PLLC
tdunlap@dbllawyers.com                      8300 Boone Boulevard, Suite 550
ebennett@dbllawyers.com                     Vienna, Virginia 22182
bbarlow@dbllawyers.com                      (703) 777-7319
eolavson@dbllawyers.com                     (703) 777-3656 (facsimile)
mwitzel@dbllawyers.com                      saviles@dbllawyers.com

Noah Fontanez, Esquire, Pro Hac Vice        Counsel for the Plaintiffs
DUNLAP BENNETT & LUDWIG PLLC
616 South Boston Avenue, Suite 60
Tulsa, Oklahoma 74119
(918) 505-7851
(918) 505-7851 (facsimile)
nfontanez@dbllawyers.com




                                       42
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of November, 2018, a true copy of the foregoing

was transmitted via electronic mail to:

           Clyde E. Findley, Esq.
           Nicholas R. Johnson, Esq.
           Ryen Rasmus, Esq.
           Samantha Bernstein, Esq.
           Berenzweig Leonard LLP
           8300 Greensboro Drive, Suite 1250
           McLean, Virginia 22102
           njohnson@berenzweiglaw.com
           dleonard@berenzweiglaw.com
           cfindley@berenzweiglaw.com
           rrasmus@berenzweiglaw.com
           sbernstein@berenzweiglaw.com
           Counsel for Defendant Alden Burt Alberto




                                                           /s/ Sarah C. Aviles
                                                    Sarah C. Aviles (VSB No. 86031)
                                                    DUNLAP BENNETT & LUDWIG PLLC
                                                    8300 Boone Boulevard, Suite 550
                                                    Vienna, Virginia 22182
                                                    (703) 777-7319
                                                    (703) 777-3656 (facsimile)
                                                    saviles@dbllawyers.com
                                                    Counsel the Plaintiffs




                                               43
